Citation Nr: 0424008	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chronic skin 
condition, both hands and feet, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A new VA examination is needed in this case.  The last formal 
compensation and pension examination for the veteran's skin 
condition was conducted in March 2001, three and a half years 
ago.  The medical records generated since then suggest the 
severity of the skin disorder may have changed, and it is 
necessary to obtain current medical evidence to adjudicate 
the claim for an increase.  Also, the VA examiner should 
render an opinion as to the effect of the veteran's skin 
disorder on his employability.  The veteran maintains the 
skin disorder, which affects the hands and feet, prevent him 
from pursuing his usual occupation as a painter.


While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  One of the criteria 
for a rating of 60 percent is that there must be constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 
(2003).  Some of the veteran's VA treatment records refer to 
systemic therapy, but it is not clear at this time whether he 
continues such treatment since there is a notation in 2003 
that antibiotics were not needed at that time.  Additional VA 
records should be obtained to resolve this question.  

Accordingly, this case is being REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Jackson for 
treatment for a skin disorder from 
February 2003 to the present.  Also 
obtain from that facility a complete list 
of all prescriptions since 2001.

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA skin examination.  Provide the 
claims file to the examiner for review.

The examiner should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the veteran's service-
connected skin disorder of the hands and 
feet.  Information should be recorded as 
to areas affected by the skin condition 
and the frequency and duration of any 
systemic therapy.  If possible, color 
photographs should be taken.  



After reviewing the medical evidence, 
especially the VA treatment records, an 
October 2001 letter from the veteran's VA 
treating physician, and the report of the 
2001 VA examination, the examiner should 
also render an opinion as to whether the 
veteran's skin disorder of the hands and 
feet prevents him from obtaining or 
retaining gainful employment.  

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claims.  If such action 
does not resolve a claim, issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim(s).  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of his claim(s).  
38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




